Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 1 of 11 PAGEID #: 1




                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


  DAWN WAERS                                     :
  531 Steubenville Ave.                          :
  Cambridge, Ohio 43725                          :
                                                 :
                   Plaintiff,                    : CASE NO. 2:20-cv-3713
                                                 :
         v.                                      : JUDGE
                                                 :
                                                 : MAGISTRATE JUDGE
  EMBASSY HEALTHCARE –                           :
  EMBASSY CAMBRIDGE, LLC                         :
  25201 Chagrin Blvd., Suite 190                 :
  Cleveland, OH 44122                            :
                                                 : Jury Demand Endorsed Herein
                                                 :
                                                 :
                   Defendant.                    :


                                         COMPLAINT

         NOW COMES Plaintiff Dawn Waers (“Plaintiff”) and proffers this Complaint for

  damages against Defendant Embassy Healthcare – Embassy Cambridge, LLC

  (“Defendant”).

                                        THE PARTIES

         1.        Plaintiff is a natural person residing in Guernsey County, Ohio.

         2.        Defendant Embassy Healthcare - Embassy Cambridge, LLC is an Ohio

  Limited Liability Company doing business in the Southern District of Ohio.

         3.        Plaintiff was an employee of Defendant as defined by Title VII of the Civil

  Rights Act of 1964, U.S.C. § 2000e, et seq and the Ohio Civil Rights Act, R.C. § 4112 at

  all relevant times herein.
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 2 of 11 PAGEID #: 2




          4.     Defendant is an employer as defined by Title VII of the Civil Rights Act of

  1964, U.S.C. § 2000e, et seq. and the Ohio Civil Rights Act, R.C. § 4112.

                              JURISDICTION AND VENUE

          5.     This action is brought pursuant to Title VII of the Civil Rights Act of 1964

  and Ohio Laws of Discrimination. This Court's jurisdiction in this matter is also predicated

  upon 28 U.S.C. §1367 as this Complaint raises claims pursuant to the laws of Ohio, over

  which this Court maintains supplemental subject matter jurisdiction.

          6.     Venue is proper pursuant to 28 U.S.C. §1391, because Plaintiff entered into

  an employment relationship with Defendant in the Southern District of Ohio, Plaintiff

  performed her job duties there, and Defendant is doing and has done substantial business

  in the Southern District of Ohio.

                                FACTUAL BACKGROUND

          7.     Plaintiff began working for Defendant in or around January of 2010 as a

  STNA.

          8.     Plaintiff worked at Defendant’s nursing home location, located at 1471

  Mills Creek Valley Drive, Cambridge, Ohio. At the time Plaintiff became employed, this

  facility was owned and operated by Cambridge Health Leasing, LLC dba Cambridge Care

  and Rehabilitation.

          9.     On or about March 1, 2020, Defendant Embassy Healthcare - Embassy

  Cambridge, LLC became the operator of the facility in which Plaintiff worked.

          10.            Plaintiff has worked for a cumulative total of eight (8) years in the

  Cambridge, Ohio facility. At the time of her termination, Plaintiff was employed as a

  Medical Records Clerk and STNA, and she also assisted in marketing.


                                               2
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 3 of 11 PAGEID #: 3




        11.        Defendant is a skilled-nursing facility in the business of providing short

  term care, long term care, and rehabilitation services to its residents.

        12.        Plaintiff was sexually assaulted by an employee of Defendant on or about

  Monday, March 16, 2020.

        13.        Charles Bowles, Director of Maintenance, called Plaintiff into his office to

  ask for assistance with his email account.

        14.        Plaintiff stepped in front of Mr. Bowles’ computer, and he groped Plaintiff’

  legs, vagina, and buttocks.

        15.        Plaintiff immediately reported the assault to her supervisor and

  administrator, Crystal Moore.

        16.        Plaintiff wrote a statement about the incident for Defendant, and Ms. Moore

  advised Plaintiff not to file a police report because Defendant would “take care of it.”

        17.        Shortly thereafter, Mr. Bowles confronted Plaintiff and told her that what

  happened that day “was between the two of them.” Plaintiff replied that it was extremely

  inappropriate.

        18.        Mr. Bowles left work that day at 1:00PM; however, he was scheduled to

  leave early in advance. His early departure was independent of and not due to his sexual

  harassment of Plaintiff.

        19.        The following day, March 17, 2020, Mr. Bowles returned to work at

  approximately 10:00AM.

        20.        Plaintiff’s office was located directly across the hall from Mr. Bowles,

  which made her extremely uncomfortable to work in such close proximity to someone

  who had sexually assaulted her the previous day.


                                                 3
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 4 of 11 PAGEID #: 4




        21.      Plaintiff felt unsafe because the man who assaulted her had not been

  punished or investigated by Defendant.

        22.      Plaintiff feared retaliation by Mr. Bowles for reporting him. She

  immediately left work and filed a report with the Cambridge Police Department.

        23.      That evening, Plaintiff sent a text message to Ms. Moore inquiring whether

  she had to continue working with Mr. Bowles.

        24.      Ms. Moore advised Plaintiff to contact Defendant’s corporate office if she

  had any concerns about working with Mr. Bowles.

        25.      As advised, Plaintiff contacted corporate HR director Kristy Brownell and

  left a voicemail.

        26.      Ms. Brownell called her back and advised her that she would continue

  working with Mr. Bowles and that she should avoid being in a room alone with him since

  this was a “he said, she said” situation.

        27.      Ms. Brownell told Plaintiff that Defendant had not received any prior

  complaints about Mr. Bowles so apparently Defendant does not take sexual

  harassment/assault allegations seriously unless there are multiple allegations against the

  harasser.

        28.      The instruction to avoid being in a room with Mr. Bowles would be

  particularly difficult, as Mr. Bowles asked Plaintiff about the emergency operation plan

  that she was in charge of drafting when he assaulted her and Plaintiff has been instructed

  to work closely with Mr. Bowles to prepare the plan in case of emergency.




                                              4
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 5 of 11 PAGEID #: 5




          29.    Additionally, Mr. Bowles’s office is right across the hall from Plaintiff’s,

  meaning she would have to see the person who sexually assaulted her every single day at

  work.

          30.    On or about March 18, 2020, Plaintiff was constructively discharged from

  her position because no reasonable person should be expected to continue to work with

  someone who sexually assaulted them, and Defendant did nothing to protect her or address

  her concerns, aside from remind Mr. Bowles of its sexual harassment policy which he was

  obviously already aware of.

                              COUNT I - TITLE VII
    Sexual Harassment: Hostile Work Environment and Termination/Constructive
                                    Discharge

          31.    Plaintiff reasserts and reincorporates each and every allegation contained in

  paragraphs 1-30 above as if fully rewritten herein.

          32.    Defendant engaged in conduct that violates Title VII prohibiting sex

  discrimination by sexually harassing and assaulting Plaintiff, by creating and encouraging

  a hostile work environment for Plaintiff based on sex, by refusing to remedy the situation

  and provide a reasonable and non-hostile work environment, and by constructively

  discharing/terminating Plaintiff when it refused to act to protect her from Mr. Bowles.

          33.    Plaintiff was subjected to unwelcomed sexual harassment when

  Defendant’s employee Charles Bowles invited Plaintiff into his office and groped her legs,

  buttocks, and vagina.

          34.    Plaintiff immediately reported the sexual harassment to Defendant.

          35.    The harassment was based on Plaintiff’s sex.




                                               5
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 6 of 11 PAGEID #: 6




        36.      The harassment unreasonably interfered with Plaintiff’s work performance

  because she had a panic attack at work after Defendant informed her that she would have

  to continue working with Mr. Bowles.

        37.      The harassment was sufficiently severe or pervasive enough to create a

  hostile or offensive working environment because Plaintiff felt unsafe at work in the

  presence of Mr. Bowles.

        38.      Defendant knew or should have known of the charged sexual harassment

  because Plaintiff reported it to Defendant immediately and submitted a statement about the

  incident to Defendant. Plaintiff also had a phone call about the assault with Kristy

  Brownell, HR director.

        39.      Defendant failed unreasonably to take prompt and appropriate corrective

  action because it merely instructed Plaintiff to avoid being in the same room as Mr. Bowles

  and took no other action to discipline him or separate the two.

        40.      Defendant claims to have educated Mr. Bowles on Defendant’s sexual

  harassment policy.

        41.      Defendant put the burden on Plaintiff to avoid her sexual harasser rather

  than taking appropriate corrective action against Mr. Bowles.

        42.      As a direct and proximate result of Defendant’s conduct, Plaintiff has

  suffered and will continue to suffer economic and non-economic damages, including, but

  not limited to, loss of salary, benefits, and other terms, privileges and conditions of

  employment for which Defendant is liable.




                                               6
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 7 of 11 PAGEID #: 7




         43.      Defendant’s conduct was willful, wanton, reckless, and/or malicious for

  which Defendant is liable for compensatory damages, punitive damages, and reasonable

  attorneys’ fees and costs.

                                    COUNT II - TITLE VII
                                        Retaliation

         44.      Plaintiff reasserts and reincorporates each and every allegation contained in

  paragraphs 1-43 above as if fully rewritten herein.

         45.      Plaintiff engaged in a protected activity by, inter alia, opposing the sexual

  harassment and hostile work environment.

         46.      Defendant was aware that Plaintiff engaged in a protected activity, as she

  reported the sexual harassment to her supervisor Crystal Moore on or about March 16,

  2020. Plaintiff also reported the sexual harassment to Defendant’s HR director Kristy

  Brownell on or about March 17, 2020.

         47.      Once Plaintiff engaged in a protected activity, Defendant intentionally

  retaliated against her by refusing to remedy the situation, refusing to provide a reasonable

  and non-hostile work environment, constructively discharging/terminating her, and

  otherwise discriminating against her in the terms, privileges, and conditions of her

  employment.

         48.      As a direct and proximate cause of Defendant’s conduct, Plaintiff has

  suffered and will continue to suffer economic and non-economic damages, including but

  not limited to, pain and suffering and the loss of salary, benefits, and other terms, privileges,

  and conditions of her employment for which Defendant is liable.




                                                 7
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 8 of 11 PAGEID #: 8




        49.      Defendant’s conduct was willful, wanton, reckless and/or malicious for

  which Defendant is liable for compensatory damages, punitive damages, and reasonable

  attorneys’ fees and costs.

                              COUNT III- Ohio Civil Rights Act
                Sexual Harassment: Hostile Work Environment and Constructive
                                   Discharge/Termination

        50.      Plaintiff reasserts and reincorporates each and every allegation contained in

  paragraphs 1-49 above as if fully rewritten herein.

        51.      Defendant engaged in conduct that violates R.C. 4112 prohibiting sex

  discrimination by sexually harassing and assaulting Plaintiff, by creating and encouraging

  a hostile work environment for Plaintiff based on sex, by refusing to remedy the situation

  and provide a reasonable and non-hostile work environment, and by constructively

  discharging/terminating Plaintiff when it refused to protect her from Mr. Bowles.

        52.      Plaintiff was subjected to unwelcomed sexual harassment when

  Defendant’s employee Charles Bowles invited Plaintiff into his office and groped her legs,

  buttocks, and vagina.

        53.      The harassment was based on Plaintiff’s sex.

        54.      The harassing conduct was sufficiently severe or pervasive to affect the

  terms, conditions and privileges of Plaintiff’s employment.

        55.      Defendant knew or should have known of the harassment, yet did not take

  immediate and corrective action, aside from reminding Mr. Bowles of Defendant’s sexual

  harassment policy which he was undoubtedly already aware of.

        56.      As a result of the hostile environment described herein and because she

  opposed the sexual harassment, Plaintiff was constrictively discharged/terminated.


                                               8
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 9 of 11 PAGEID #: 9




        57.      As a direct and proximate result of Defendant’s conduct, Plaintiff has

  suffered and will continue to suffer economic and non-economic damages, including but

  not limited to, serious emotional distress and the loss of salary, benefits, and other terms,

  privileges and conditions of employment for which Defendant is liable.

        58.      Defendant’s conduct was willful, wanton, reckless, and/or malicious for

  which Defendant is liable for compensatory damages, punitive damages, and reasonable

  attorneys’ fees and costs.

                               COUNT IV- Ohio Civil Rights Act
                                       Retaliation

        59.      Plaintiff reasserts and reincorporates each and every allegation contained

  in paragraphs 1-58 above as if fully rewritten herein.

        60.      Plaintiff engaged in a protected activity by, inter alia, opposing the sexual

  harassment and hostile work environment.

        61.      Defendant was aware that Plaintiff engaged in a protected activity, as she

  reported the sexual harassment to her supervisor Crystal Moore on or about March 16,

  2020. Plaintiff also reported the sexual harassment to Defendant’s HR director Kristy

  Brownell on or about March 17, 2020.

        62.      Defendant was aware that Plaintiff engaged in a protected activity because

  she directly reported the sexual harassment to Defendant.

        63.      Once Plaintiff engaged in a protected activity, Defendant intentionally

  retaliated against her by refusing to remedy the situation, refusing to provide a reasonable

  and non-hostile work environment, by constructively discharging/terminating her, and

  otherwise discriminating against her in the terms, privileges and conditions of her

  employment.

                                               9
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 10 of 11 PAGEID #: 10




         64.      As a direct and proximate cause of Defendant’s conduct, Plaintiff has

   suffered and will continue to suffer economic and non-economic damages, including but

   not limited to pain and suffering and the loss of salary, benefits and other terms, privileges

   and conditions of employment for which Defendant is liable.

         65.      Defendant’s conduct was willful, wanton, reckless and/or malicious for

   which Defendant is liable for compensatory damages, punitive damages, and reasonable

   attorneys’ fees and costs.

         WHEREFORE, Plaintiff demands:

                  For all Counts, monetary damages including back pay and benefits,

   statutory liquidated damages, expert witness fees and attorneys’ fees and costs, and front

   pay, compensatory damages and punitive damages in an amount to be determined at trial,

   but in any event not less than $75,000.00 and any and all other relief, which the Court

   deems just and appropriate.



                                                     Respectfully submitted,



                                                     /s/ Rachel Sabo Friedmann________
                                                     Rachel Sabo Friedmann (0089226)
                                                     (Rachel@TheFriedmannFirm.com)
                                                     Peter G. Friedmann (0089293)
                                                     (Pete@TheFriedmannFirm.com)
                                                     The Friedmann Firm LLC
                                                     (614) 610-9757
                                                     1457 South High Street
                                                     Columbus, Ohio 43207


                                                     Attorneys for Plaintiff




                                                10
Case: 2:20-cv-03713-MHW-EPD Doc #: 1 Filed: 07/23/20 Page: 11 of 11 PAGEID #: 11




                                    JURY DEMAND

               Plaintiff hereby requests a jury of at least eight (8) persons.

                                                   /s/ Rachel Sabo Friedmann

                                                  Rachel Sabo Friedmann (0089226)




                                             11
